Exhibit 10.1

HOMEAWAY, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into effective
as of October 1, 2015 (the “Effective Date”) by and between HomeAway, Inc., a
Delaware corporation (the “Company”), and Melissa Frugé (“Executive”).

RECITALS

WHEREAS, Executive and the Company entered into an offer letter dated as of
August 25, 2009 (the “Prior Agreement”);

WHEREAS, Executive is currently employed by the Company and has been promoted to
the position of SVP and General Counsel, effective as of October 1, 2015;

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement to reflect the new terms of Executive’s employment;

WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to foster the continued employment of Executive by
the Company during the term of this Agreement; and

WHEREAS, Executive is willing to continue Executive’s employment on the terms
hereinafter set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive serves as the SVP
and General Counsel, reporting to the Chief Executive Officer (the “CEO”).
Executive will render such business and professional services in the performance
of Executive’s duties as are customarily associated with Executive’s position
within the Company and Executive agrees to perform such other duties and
functions as shall from time to time be reasonably assigned or delegated to
Executive by the CEO. The period Executive is employed by the Company under this
Agreement is referred to herein as the “Employment Term.”

(b) Obligations. During the Employment Term, Executive will perform Executive’s
duties faithfully and to the best of Executive’s ability and will devote
Executive’s full business efforts and time to the Company; provided, however,
Executive shall be allowed to (i) manage Executive’s passive personal
investments and (ii) be involved in charitable activities, so long as these
matters do not interfere with Executive’s duties to the Company during the
Employment Term. During the Employment Term, Executive agrees not actively to
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the CEO.

(c) Subject to Section 2, this Agreement will have a term of three (3) years,
commencing on the Effective Date, unless terminated earlier as provided herein.
Notwithstanding the foregoing, if a Change of Control should occur when there is
less than eighteen (18) months remaining in the term of this Agreement,
Section 8 of this Agreement shall survive following the expiration of the term
of this Agreement for a period of eighteen (18) months following the Change of
Control.



--------------------------------------------------------------------------------

2. At-Will Employment. Executive and the Company agree and acknowledge
Executive’s employment with the Company constitutes “at-will” employment.
Executive and the Company further agree and acknowledge that this employment
relationship may be terminated at any time, with or without notice to the other
party, with or without cause, at the option of either Executive or the Company.
Executive understands and agrees that neither Executive’s job performance nor
promotions, commendations, bonuses or the like from the Company give rise to or
in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of Executive’s employment with the Company.

3. Compensation.

(a) Base Salary. As of October 1, 2015, the Company will pay Executive as
compensation for Executive’s services a base salary at the annualized rate of
$290,000 (the “Base Salary”). The Base Salary will be paid in regular
installments in accordance with the Company’s normal payroll practices (subject
to required withholding). The first and last payment will be adjusted, if
necessary, to reflect a commencement or termination date other than the first or
last working day of a pay period. Executive will be entitled to an annual review
of the base salary with a change in this base salary to be at the sole
discretion of the Board.

(b) Bonus. Executive will be eligible to earn an annual bonus targeting 50% of
base earnings (the “Bonus”) pursuant to an annual bonus plan to be adopted each
year by the Compensation Committee of the Board (the “Committee”) with terms and
conditions determined by the Committee in its discretion after consultation with
Executive. Any Bonus will be paid each year following confirmation by the Board
of the financial performance of the Company, and such determination and payment
shall be made in all events no later than March 15th of the year following the
end of the year for which the Bonus is earned.

(c) Equity. Executive currently holds equity awards received for services to the
Company. During the Employment Term, the Board or Committee will determine in
its discretion whether Executive will be granted additional equity awards and
the terms of any such award in accordance with the terms of any applicable plan
or arrangement that may be in effect from time to time.

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate, in accordance with the terms thereof, in all employee benefit plans
currently and hereafter maintained by the Company of general applicability to
other senior executives of the Company. The Company reserves the right to cancel
or change the benefit plans and programs it offers to its employees at any time.

 

-2-



--------------------------------------------------------------------------------

5. Vacation. Executive will be entitled to paid vacation generally applicable to
the senior executives of the Company, in accordance with the Company’s current
vacation policy, with the timing and duration of specific vacations mutually and
reasonably agreed to by Executive and the CEO.

6. Business Expenses. During the Employment Term, the Company will reimburse
Executive for reasonable travel, entertainment and other expenses incurred by
Executive in the furtherance of or in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time (the “Expense
Reimbursement”).

7. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, including death or Disability, then Executive
(or Executive’s estate, as applicable) will be entitled to (i) earned but unpaid
compensation, including Base Salary and Bonus earned through the date of
termination, (ii) any accrued but unpaid vacation pay for the current calendar
year, (iii) Expense Reimbursement, and (iv) not receive any other compensation
or benefits from the Company except as may be required by law or in accordance
with established Company plans and policies, (v) not be credited with any
additional vesting of his outstanding equity awards (that is, all vesting of
outstanding equity awards will immediately terminate). In addition, if the
termination is by the Company without Cause or by the Executive for Good Reason,
Executive will be entitled to the amounts specified in Section 8.

8. Severance.

(a) Termination Not in Connection With a Change in Control. If the Company
terminates Executive’s employment with the Company without Cause, and such
termination occurs more than three (3) months prior to, or more than eighteen
(18) months following, a Change in Control, then, subject to Section 9,
(i) Executive shall be entitled to receive a lump sum cash payment equal to six
(6) months’ Base Salary, payable within thirty (30) days following termination
or such later date required by Section 9, and (ii) if Executive elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) for Executive and Executive’s eligible
dependents, the Company shall reimburse Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) six (6) months following the date of
termination, or (B) the date upon which Executive and/or Executive’s eligible
dependents become covered under similar plans, with such reimbursements made by
the Company to Executive consistent with the Company’s normal expense
reimbursement policy; provided, however, that if the Company determines that
reimbursed COBRA premiums would be deemed to be discriminatory or to otherwise
violate the then-applicable provisions of the Patient Protection and Affordable
Care Act and the Health Care and Education Reconciliation Act of 2010, and the
guidance and regulations issued thereunder, then Executive and the Company agree
to negotiate in good faith to establish an alternative that replaces the benefit
to Executive in a manner consistent with then applicable law, and does not
increase the Company’s costs or liability with respect to the benefit.

 

-3-



--------------------------------------------------------------------------------

(b) Termination in Connection With a Change in Control. If the Company
terminates Executive’s employment with the Company without Cause or Executive
terminates employment with the Company for Good Reason, and such termination
occurs within the period beginning three (3) months prior to, and ending
eighteen (18) months following, a Change in Control, then, subject to Section 9,
(i) Executive shall be entitled to receive a lump sum cash payment equal to
twelve (12) months’ Base Salary, payable within thirty (30) days following
termination or such later date required by Section 9, (ii) one hundred percent
(100)% of the unvested portion of all equity awards, including without
limitation stock option grants, restricted stock and restricted stock units,
held by Executive at the time of the termination shall become fully vested or
released from the Company’s repurchase right and exercisable as of such date,
and (iii) if Executive elects continuation coverage pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company shall reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of
(A) twelve (12) months from the date of termination, or (B) the date upon which
Executive and/or Executive’s eligible dependents become covered under similar
plans, with such reimbursements made by the Company to Executive consistent with
the Company’s normal expense reimbursement policy; provided, however, that if
the Company determines that reimbursed COBRA premiums would be deemed to be
discriminatory or to otherwise violate the then-applicable provisions of the
Patient Protection and Affordable Care Act and the Health Care and Education
Reconciliation Act of 2010, and the guidance and regulations issued thereunder,
then Executive and the Company agree to negotiate in good faith to establish an
alternative that replaces the benefit to Executive in a manner consistent with
then applicable law, and does not increase the Company’s costs or liability with
respect to the benefit.

(c) For purposes of this Section 8, Base Salary shall mean Executive’s Base
Salary immediately prior to the termination date, or, if Executive resigned for
Good Reason as a result of a material reduction in his Base Salary, his Base
Salary as in effect immediately prior to such reduction. If Executive should die
before all amounts have been paid, such unpaid amounts shall be paid in a lump
sum payment (less any withholding taxes) to Executive’s designated beneficiary,
if living, or otherwise to the personal representative of Executive’s estate

9. Release of Claims Agreement; No Duty to Mitigate.

(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in substantially the form
reasonably acceptable to the Company (the “Release”), which must become
effective and irrevocable no later than the sixtieth (60th) day following
Executive’s termination of employment (the “Release Deadline”). If the Release
does not become effective and irrevocable by the Release Deadline,
Executive shall forfeit any right to severance payments or benefits under this
Agreement. In no event shall severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable.

(b) Confidential Information Agreement and Non-Disparagement. Executive’s
receipt of any payments or benefits under Section 8 shall be subject to
Executive continuing to comply with the terms of the Confidential Information
Agreement (as defined herein) and Section 13.

 

-4-



--------------------------------------------------------------------------------

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) shall be paid or otherwise provided until Executive has
a “separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) shall be payable until Executive has a “separation from
service” within the meaning of Section 409A.

(ii) It is intended that none of the severance payments under this Agreement
shall constitute “Deferred Payments” but rather shall be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 9(c)(iv) below or resulting from an involuntary
separation from service as described in Section 9(c)(v) below. However, any
severance payments or benefits under this Agreement that would be considered
Deferred Payments shall be paid on, or, in the case of installments, shall not
commence until, the sixtieth (60th) day following Executive’s separation from
service, or, if later, such time as required by Section 9(c)(iii). Except as
required by Section 9(c)(iii), any installment payments that would have been
made to Executive during the sixty (60) day period immediately following
Executive’s separation from service but for the preceding sentence shall be paid
to Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement.

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
separation from service, shall become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
shall be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the six
(6) month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph shall be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments shall be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Payments for purposes of clause
(i) above.

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of

 

-5-



--------------------------------------------------------------------------------

the Treasury Regulations that does not exceed the Section 409A Limit shall not
constitute Deferred Payments for purposes of clause (i) above. “Section 409A
Limit” means the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Executive’s taxable year preceding the Executive’s taxable year of Executive’s
termination of employment as determined under, and with such adjustments as are
set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive ’s employment is
terminated.

(vi) This Agreement is intended to satisfy the requirements of Section 409A with
respect to amounts subject thereto, and shall be interpreted and construed
consistent with such intent; provided that, notwithstanding the other provisions
of this Agreement, with respect to any right to a payment or benefit hereunder
(or portion thereof) that does not otherwise provide for a “deferral of
compensation” within the meaning of Section 409A, it is the intent of the
parties that such payment or benefit will not so provide. Furthermore, if either
party notifies the other in writing that, based on the advice of legal counsel,
one or more of the provisions of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A or causes any amounts to be
subject to interest or penalties under Section 409A, the parties shall promptly
and reasonably consult with each other (and with their legal counsel), and shall
use their reasonable best efforts, to reform the provisions hereof to
(a) maintain to the maximum extent practicable the original intent of the
applicable provisions without violating the provisions of Section 409A or
increasing the costs to the Company of providing the applicable benefit or
payment and (b) to the extent practicable, to avoid the imposition of any tax,
interest or other penalties under Section 409A upon Executive or the Company.

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

10. Code Section 280G Best Results. If any payment or benefit Executive would
receive pursuant to this Agreement or otherwise, including accelerated vesting
of any equity compensation (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be reduced to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order: (A) cash payments shall be reduced first and in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (B) accelerated vesting of stock awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any

 

-6-



--------------------------------------------------------------------------------

stock option or stock appreciation rights are reduced; and (C) employee benefits
shall be reduced last and in reverse chronological order such that the benefit
owed on the latest date following the occurrence of the event triggering such
excise tax will be the first benefit to be reduced.

The Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder and perform the foregoing calculations. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder. The accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive.

11. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” means (i) with respect to
Executive’s employment with the Company, Executive’s willful and continued
failure to substantially perform the duties and obligations of Executive’s
position with the Company; (ii) any proven act of personal dishonesty, fraud or
misrepresentation taken by Executive which was intended to result in substantial
gain or personal enrichment of Executive at the expense of the Company;
(iii) Executive’s violation of a federal or state law or regulation applicable
to the Company’s business which violation was or is reasonably likely to be
injurious to the Company, excluding violations made in good faith and upon
advice of the Company’s counsel or directive of the Board; (iv) Executive’s
conviction of, or plea of nolo contendere or guilty to, a felony under the laws
of the United States or any State, excluding felonies for minor traffic
violation and vicarious liability (so long as Executive did not know of the
felony and did not willfully violate the law) (v) Executive’s breach of the
terms of the Confidential Information Agreement, which breach is not remedied in
a reasonable period of time (not to exceed thirty (30) days) after receipt of
written notice from the Company or (vi) failure to reasonably cooperate with any
government investigation involving Executive or the Company.

(b) Change in Control. For purposes of this Agreement, “Change in Control” shall
have the meaning defined in the Company’s 2011 Equity Incentive Plan.

(c) Good Reason. For purposes of this Agreement, “Good Reason” means,
(i) without Executive’s consent, a material reduction of Executive’s duties,
authority or responsibilities or change in Executive’s title or reporting
relative to Executive’s duties, authority, responsibilities title or reporting
as in effect immediately prior to such reduction; provided, however, that any
reduction in Executive’s duties, authority or responsibilities or change in
Executive’s title or reporting resulting solely from the Company being acquired
by and made a part of a larger entity (as, for example, when a chief executive
officer becomes an employee of the acquiring corporation following a Change in
Control but is not the chief executive officer of the acquiring corporation)
shall not constitute a Good Reason; (ii) without Executive’s consent, a
reduction of at least 10% in the total annual target cash compensation (base
salary plus the target bonus amount (i.e., the total bonus that could be earned
and not the bonus actually paid) of Executive as in effect immediately prior to
such reduction, unless such reduction is part of a reduction in expenses
generally affecting

 

-7-



--------------------------------------------------------------------------------

senior executives of the Company; (iii) without Executive’s consent, a material
reduction by the Company in the kind or level of employee benefits to which
Executive was entitled immediately prior to such reduction, with the result that
Executive’s overall benefits package is materially reduced, unless such
reduction is part of a reduction in benefits generally affecting senior
executives of the Company; (iv) a change in the geographic location of
Executive’s primary work facility or location of more than fifty (50) miles from
Executive’s then present location; or (v) the Company’s material breach of the
Agreement, which breach is not remedied in a reasonable period of time (not to
exceed thirty (30) days) after receipt of written notice from Executive.
Notwithstanding the foregoing, if Executive terminates employment with the
Company for Good Reason, but the Company discovers after such termination that
Executive’s conduct during the Employment Term would have entitled the Company
to terminate Executive for Cause, then Executive’s termination shall be for
Cause and not for Good Reason and Executive shall remit all amounts paid to
Executive for termination for Good Reason (other than those amounts that would
have been payable by the Company to Executive for termination for Cause).
Notwithstanding anything herein to the contrary, Executive may terminate
employment hereunder for Good Reason within a period not to exceed one hundred
twenty (120) days following the initial existence of the event(s) constituting
Good Reason. For purposes of this Agreement, Good Reason shall not exist unless
Executive provides the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of not less than thirty (30) days following the date of such notice. Such
termination shall occur immediately following the cure period if such event
remains uncured. Nonrenewal of the Agreement by the Company at the end of the
initial three-year term or a renewal term shall not constitute a termination of
Executive by the Company without Cause at the expiration of the term or Good
Reason and shall not trigger severance payments under Section 8.

(d) Disability. For purposes of this Agreement, “Disability” means Executive’s
inability to perform Executive’s duties due to Executive’s physical or mental
incapacity, as reasonably determined by the Board or its designee, for an
aggregate of 180 days in any 365 consecutive day period.

12. Confidential Information. Executive confirms Executive’s obligations under
the employee proprietary information agreement entered into by the Company and
Executive as of April 19, 2010 (the “Confidential Information Agreement”).

13. Non-Disparagement. Executive shall not, while Executive is employed by the
Company or at any time thereafter, directly, or through any other personal
entity, make any public or private statements that are disparaging of the
Company, its business or its employees, officers, directors, or stockholders.
The Company agrees to refrain from any public statements after Executive’s
employment with the Company ceases that are disparaging to Executive. The
Company’s obligations under this section extend only to then current officers
and members of the Board, and only for so long as those individuals are officers
or directors of the Company.

14. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or

 

-8-



--------------------------------------------------------------------------------

otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

15. Notices. All notices, requests, demands and other communications called for
under this Agreement shall be in writing and shall be delivered personally by
hand or by courier, mailed by United States first-class mail, postage prepaid,
directed to the party to be notified at the address indicated for such party on
the signature page to this Agreement, or at such other address as such party may
designate by ten (10) days’ advance written notice to the other parties hereto.
All such notices and other communications shall be deemed given upon personal
delivery, three (3) days after the date of mailing, or upon confirmation of
facsimile transfer.

16. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

17. Arbitration.

(a) Executive agrees that any dispute or controversy arising out of, relating
to, or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
binding arbitration to be held in Austin, Texas in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator will
be final, conclusive and binding on the parties to the arbitration. Judgment may
be entered on the arbitrator’s decision in any court having jurisdiction.

(b) The arbitrator(s) will apply Texas law to the merits of any dispute or
claim, without reference to rules of conflicts of law. The arbitration
proceedings will be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby consents to the
personal jurisdiction of the state and federal courts located in Texas for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.

(c) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

-9-



--------------------------------------------------------------------------------

18. Integration. This Agreement, together with the Confidential Information
Agreement and agreements memorializing outstanding equity awards, represents the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements whether written or
oral, including the Prior Agreement. To the extent that any provision of the
Confidential Information Agreement conflicts with a provision of this Agreement,
this Agreement shall control. No waiver, alteration or modification of any of
the provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto.

19. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

20. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

21. Governing Law. This Agreement will be governed by the laws of the State of
Texas (with the exception of its conflict of laws provisions).

22. Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, Executive has had sufficient time to, and has carefully read
and fully understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

[Remainder of page intentionally left blank.]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

“COMPANY” HomeAway, Inc. By:  

/s/ Lori Knowlton

Name:  

Lori Knowlton

Title:  

Chief People Officer

Address: 1011 W. Fifth Street, Suite 300 Austin, TX 78730 Attn: Human Resources
“EXECUTIVE”

/s/ Melissa Frugé

Melissa Frugé Address: 10608 MERRYWING COVE AUSTIN, TEXAS 78730